DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-13 and 15-20  are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being  anticipated by US Patent 3259586 (Dickson) as evidenced by US Patent 5587354(Duncan).
Regarding claims 1, 2, 12, 13, 15 and 17,  Dickson teaches a method of reducing or destroying foam in an aqueous environment  comprises admixing a reagent with the  aqueous liquid (col.31, line 65-70 and col. 32, line 1-25), wherein the foam breaks and is destroyed or reduced substantially at once (col.32, line 13-25), and the reagent includes the reaction product of tall oil with a polyamine  (Table IV, ex. 5-O3A, and col. 34, line 40-45), which meets the claimed tall-oil derived surfactant. 

Regarding claims 4-6 and 16,  Dickson teaches the reagent is diluted with suitable solvent before use (col. 32, line 25-30) ,  wherein the solvent includes  kerosene (col. 32, line 25-30),  which meets the paraffinic oil and base oil,  and wherein the solvent such as a petroleum distillate is present in an amount of about 25 to 30 % (col. 32, line 40-45), thus the ratio of the reagent(surfactant) to the base oil is about 75:25 to 70:30, which meets the claimed ratio.  
Regarding claims 7-8 and 20,  Dickson teaches the reagent is diluted with petroleum hydrocabons like kerosene before mixing with the aqueous fluid (col. 32, line 25-30) , which meets the  C9-C16 petroleum distillate and lubricant,  thus after mixing, the aqueous fluid comprises the petroleum distillate/lubricant.
Regarding claim 9,  Dickson teaches the reagent is applied in the amount of 1%  of the foaming composition (col. 33, line  35-38 and 68-70), and as set forth above (see paragraph regarding claims 4-6 and 16),   the reagent is applied in a diluted form, wherein the reagent is  in a concentration of about 70-75%  of the diluted form( (col. 32, line 40-45), which meets the claimed surfactant concentration, thus the diluted form of the reagent is applied in the amount of about 1.33 %-1.43%  of the foaming composition calculated by the examiner (i.e., 1%/0.75 to 1%/0.7). 
Regarding claims 10 and 18,  Dickson teaches the aqueous fluid comprises water (col. 1, line 35-36).
Regarding claim 11,  Dickson teaches the liquid comprises air or other gas  (col. 33, line 45-60).
.  

Claims 1-3, 10, 11 and 13  are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being  anticipated by US2016/0137901A1 (Bickford).
Regarding claims 1-3  and 13,  Bickford teaches a method comprises adding an inhibitor into a water based drilling fluid and circulating the drilling fluid through the wellbore as the well is being drilled([0014] and [0035]), wherein the drilling fluid is delivered downwardly into the well through the drill string, lubricate the drill bit and then returns upwardly through the annulus formed between the drill string and wall of the borehole ([0004]).
Bickford teaches the inhibitor comprises a reaction product which has been produced by reacting a maleated fatty acid material with an ethylene amine material([0017]), and the maleated fatty acid material is preferably produced by the reaction of tall oil fatty acid with maleic anhydride ([0018]), wherein the ethylene amine material is exemplified as a mixture of diethylenetriamine, triethylenetetramine and tetraethylenepentamine ([0041]), which meets the claimed tall-oil derived surfactant, thus inherently reducing the foaming in the drilling fluid. 
Regarding claims  10 and 11, Bickford teaches  the drilling fluid comprises water and clay ([0004]), which meet the claimed fresh water and  thickener, respectively. 

Allowable Subject Matter
Claim 14 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768